                  Case 3:19-cv-05203-SI Document 59 Filed 12/14/20 Page 1 of 2



 1   MICHAEL R. SEVILLE SBN: 278164
     CURTIS L. BRIGGS SBN: 284190
 2   SEVILLE BRIGGS LLP
     3330 Geary Blvd. Fl. 3 East
 3   San Francisco, CA 94118
     michael@sevillebriggs.com
 4   curtis@sevillebriggs.com
     Tele: 415.324.8733
 5
     Attorneys for Plaintiff
 6   ZEPHANIAH COON

 7   JOHN C. BEIERS, COUNTY COUNSEL SBN:144282
     PAUL S. SHENG SBN:199785
 8
     DANIEL McCLOSKEY SBN: 191944
 9   Hall of Justice and Records
     400 County Center, 6th Floor
10   Tele: (650) 363-4792
     psheng@smcgov.org
11   dmccloskey@smcgov.org
12
     Attorneys for Defendants
13   COUNTY OF SAN MATEO, BLAKE LYCETT,
     ANTHONY OVALLE, CONNOR DEL VISCO,
14   ADAM SCHERSHEL, and MICHAEL
     HEDGECOCK
15

16                                 UNITED STATES DISTRICT COURT
17                                NORTHERN DISTRICT OF CALIFORNIA
18                                    SAN FRANCISCO DIVISION
19   ZEPHANIAH COON,                                    Case No. 19-cv-05203-SI
20                   Plaintiff,                         STIPULATED DISMISSAL OF ACTION
                                                        WITH PREJUDICE PER FRCP RULE
21          vs.                                         41(a)(1)(A)(ii) ; ORDER ON STIPULATION
22   COUNTY OF SAN MATEO; a municipal
     corporation; BLAKE LYCETT, individually and as a
23   deputy sheriff; ANTHONY OVALLE, individually       Courtroom: 01, 17th Floor
     and as a correctional officer; CONNOR DELVISCO,    San Francisco, California
24   individually and as a correctional officer; ADAM   Judge: Hon. Susan Illston
     SCHERSHEL, individually and as a deputy sheriff;
25   MICHAEL HEDGECOCK, individually and as a
     correctional officer, inclusive.                   TRIAL DATE: NOVEMBER 22, 2021
26
                     Defendants
27

28

30          Case No. 19-cv-05203-SI
               STIPULATED DISMISSAL OF ACTION WITH PREJUDICE PER FRCP RULE 41(A)(1)(A)(II)
31
                    Case 3:19-cv-05203-SI Document 59 Filed 12/14/20 Page 2 of 2



 1             Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Zephaniah Coon (“Plaintiff”)

 2   and Defendants County of San Mateo, Blake Lycett, Anthony Ovalle, Connor Del Visco, Adam Schershel

 3   and Michael Hedgecock, which constitute all parties to the above-captioned action, hereby stipulate

 4   through their undersigned counsel of record, to the dismissal of this action, with prejudice.

 5
      Dated: December 10, 2020                                       SEVILLE BRIGGS, LLP
 6

 7

 8                                                                   By:        /s/ Michael R. Seville
                                                                           MICHAEL R. SEVILLE
 9                                                                         Attorney for Plaintiff
                                                                           ZEPHANIAH COON
10

11

12    Dated: December 10, 2020                                       JOHN C. BEIERS, COUNTY COUNSEL
13

14                                                                   By:        /s/ Daniel T. McCloskey
15                                                                         Paul S. Sheng, Deputy
                                                                           Daniel T. McCloskey, Deputy
16                                                                         Attorneys for Defendants
                                                                           COUNTY OF SAN MATEO, BLAKE
17                                                                         LYCETT, ANTHONY OVALLE,
                                                                           CONNOR DEL VISCO, ADAM
                       ISTRIC
18
                  TES D      TC                                            SCHERSHEL, and MICHAEL
                TA                                                         HEDGECOCK
                                                O




19
           S




                                                 U
          ED




                                                  RT




20
                             TE       D
      UNIT




                        GRAN
21
                                                    R NIA




                                                            Dated: December 14, 2020
22
                               usan   Illston
      NO




                        Judge S
                                                    FO




23
        RT




                                                 LI




               ER
          H




                                                A




24                                              C
                    N                 F
                        D IS T IC T O
25                            R
26

27
           I hereby attest that I have on file all holographic signatures corresponding to any
28         signatures indicated by a conformed signature (/S/) within this e-filed document.

30
            Case No. 19-cv-05203-SI              1
               STIPULATED DISMISSAL OF ACTION WITH PREJUDICE PER FRCP RULE 41(A)(1)(A)(II)
31
